Citation Nr: 0705770	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.

(The issue of entitlement to payment or reimbursement for 
medical expenses incurred at the Dundy County Hospital from 
February 17, 2003 to February 19, 2003, will be the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 through 
August 1971.  

Initially, this appeal came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In pertinent part, in that decision, 
the RO granted entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU), effective from 
December 6, 2002, and denied entitlement to special home 
adaptation and to automobile and adaptive equipment or 
adaptive equipment.  The same month, the veteran's attorney 
submitted a notice of disagreement as to the issues of the 
effective date assigned to the grant of entitlement to TDIU, 
and as to the denial of entitlement to auto or adaptive 
equipment and special home adaptation.

In September 2003, the veteran's attorney submitted a letter 
indicating that the veteran wished to continue his appeal as 
to the following issues: (1) entitlement to service 
connection for a vision condition, as secondary to the 
service-connected multiple sclerosis (MS); (2) entitlement to 
auto or adaptive equipment grant; (3) entitlement to special 
home adaptation; and (4) entitlement to payment of emergent 
medical expenses.  The veteran's attorney then stated, "Any 
additional appeals pending are withdrawn by the appellant."

In January 2004, the veteran filed two timely substantive 
appeals, identifying the issues on appeal as: (1) entitlement 
to an effective date earlier than December 6, 2002 for TDIU; 
(2) entitlement to special home adaptation; and (3) 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.  

In a June 2005 decision, the Board denied the veteran's claim 
for an effective date earlier than December 6, 2002 for TDIU 
and remanded the other two issues for additional development.  
In a May 2006 rating decision, the RO granted entitlement to 
automobile and adaptive equipment or adaptive equipment only 
and confirmed its earlier denial of entitlement to special 
home adaptation.  Thus, only this latter issue remains on 
appeal and is addressed in the REMAND portion of the decision 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  In 
compliance with the Board's remand, in an August 2005 letter, 
the RO provided notice of what was needed to establish 
entitlement to special home adaptation or special home 
adaptation grant and asked the veteran to identify and sign 
releases regarding medical treatment received since 2002.  
None of the VA notice letters have informed the veteran of 
what evidence is needed to establish entitlement to an 
effective date, should his claim be granted on appeal, under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
38 C.F.R. § 3.159(b)(1).  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Significantly, in order to possibly prevail on the 
issue remaining on appeal, the veteran must show that he has 
loss the use of both of his lower extremities, is blind in 
both eyes in a combination with the loss of use of one lower 
extremity, or the loss of use of one lower extremity, 
together with a disease or injury that affects his balance or 
ability to move forward, or together with the loss of use of 
one upper extremity.  While the veteran did undergo a VA 
medical examination in July 1995 and opinions were further 
proffered in August and September 2002, April and August 
2003, and December 2005 with respect to the manifestations 
and symptoms produced by his service connected disabilities, 
including his bilateral upper and lower extremity weakness, 
fatigue, dizziness/vertigo, and multiple sclerosis (MS), the 
examiners did not, or could not, discuss whether the veteran 
has actually lost the use of his lower or upper extremities, 
or some combination of such due to his service-connected 
disabilities.  As such, the Board remanded the case for more 
recent medical records and a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment (the complete claims file).  In 
response to the RO's request for medical records, the veteran 
signed blank VA Forms 21-4142, indicating that he had 
previously submitted the names, addresses and places of 
treatment.  But the RO did not seek additional non-VA 
treatment records.  Moreover, even though the veteran's 
doctor has indicated on various occasions, for example, in 
February 2003, that the veteran is unable to travel to Omaha 
and back for VA examination as he is unable to travel more 
than one to two hours round trip, the veteran's VA 
examinations were scheduled in Omaha more than 366 miles away 
from his residence.  On remand, recent treatment records 
should be obtained and the veteran should be afforded a fee-
basis examination in McCook or some other similarly situated 
place.  Stegall v. West, 11 Vet. App. 268 (1998).  If the 
veteran is unable to be examined at a place less than 60 
miles away, or he fails to report for an examination, a 
medical review of recent treatment records should be 
substituted for an examination.  The veteran is  reminded 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  Review the entire file and ensure for 
the issue remaining on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the appellant 
a corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, if his claim is granted on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his service-
connected disabilities from 2002 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies, which are not already of 
record, in particular, records from Drs. 
Grow, Ewing, Perry, and Gulevich, the 
Dundy County Hospital/Great Plains 
Regional Medical Center and the Goodland 
Regional Medical Center.  If records are 
unavailable, please have the provider so 
indicate.

3.  Following completion of 1 and 2 
above, the VA should make arrangements 
for the veteran to be afforded fee-basis 
examinations, by appropriate specialists, 
to determine the nature and extent of the 
veteran's service-connected disabilities.  
The claims file and treatment records 
must be made available and be reviewed 
by, the examiner(s) in connection with 
the examination, and he/she should so 
indicate in the report.  All indicated 
tests or studies deemed necessary should 
be done, including X-ray examination and 
range of motion studies expressed in 
degrees.  As the veteran is unable to 
report for examination at a VA facility, 
the VA should make arrangements to 
schedule fee-basis examinations at a 
facility near the veteran, such as in 
McCook.  If the veteran is unable to be 
examined at a place less than 60 miles 
away, or he fails to report for the 
scheduled examination, a medical review 
of recent treatment records with an 
opinion by an appropriate VA examiner(s) 
may be substituted for an examination, if 
that opinion will provide sufficient 
information upon which to adjudicate the 
veteran's claim.

In addition, the examiner(s) should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disabilities 
and render an opinion as to the overall 
effect of this disability.  The 
examiner(s) should specifically comment 
on whether the veteran has loss the use 
of either or both of his upper and/or 
lower extremities, or some combination, 
and the need of the veteran to use aids 
for self-propulsion.  The examiner(s) 
should provide information with respect 
to whether the veteran uses any braces, 
crutches, canes, wheelchairs, or other 
means of ambulation.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

4.  After completion of 1, 2, and 3 
above, the VA should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above, review 
of the appellant's claim for entitlement 
to specially adapted housing or special 
home adaptation grant should be 
undertaken.  If any determination remains 
unfavorable to the appellant, he and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice ; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his attorney have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



